444 F.2d 111
Del O'NEAL, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Respondent-Appellee.
No. 71-1523 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 18, 1971.

Appeal from the United States District Court for the Southern District of Florida; William O. Mehrtens, District Judge.
Varon & Stahl, P. A., Hollywood, Fla., for petitioner-appellant.
Earl Faircloth, Atty. Gen., of Fla., Tallahassee, Fla., Charles W. Musgrove, Asst. Atty. Gen., West Palm Beach, Fla., Robert L. Shevin, Atty. Gen., Tallahassee, Fla., for respondent-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See N. L. R. B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966